Citation Nr: 0713241	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-23 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disorder has been submitted and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right leg 
disorder has been submitted and, if so, whether service 
connection is warranted.

3.  Entitlement to service connection for residuals of a neck 
injury, to include arm and shoulder pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1994 to May 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. The veteran had a hearing before the Board in 
September 2006 and the transcript is of record.

During the pendency of this appeal, the RO issued a May 2004 
Statement of the Case (SOC) which, in pertinent part, 
reopened the veteran's claim for entitlement to service 
connection for a low back disorder and denied the claim on 
its merits.  It declined to reopen the claim for a right leg 
disorder.  Regardless of the RO's actions, the Board is 
required to consider whether new and material evidence has 
been received warranting the reopening of the previously 
denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).  Thus, the issues on appeal have been characterized 
as shown above. 

The issues of entitlement to service connection for residuals 
of a back injury, right leg injury and neck injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The veteran will be notified if further 
action is required on her part.


FINDINGS OF FACT

1.  The August 2000 Board decision, in pertinent part, denied 
service connection for a low back disorder and right leg 
disorder finding no current diagnoses. 

2.  Evidence received since the August 2000 decision raises a 
reasonable possibility of substantiating the low back 
disorder claim.

3.  Evidence received since the August 2000 decision raises a 
reasonable possibility of substantiating the right leg 
disorder claim.


CONCLUSIONS OF LAW

1.  The August 2000 Board decision that denied the claims for 
entitlement to service connection for a low back disorder and 
a right leg disorder is final.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2006); 38 C.F.R. § 20.1100 (2006).

2.  Evidence received since the August 2000 Board decision is 
new and material, and, therefore, both claims are reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran claims his current lumbar spine and right leg 
pain is due to an in-service injury where she was struck in 
the face with a weapon during a training exercise knocking 
her to the ground.  The veteran's claim was ultimately denied 
in an August 2000 Board decision, the last final decision.  
The Board found no medical evidence of current low back or 
right leg disabilities and thus found service connection 
implausible.   

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100(a).  
Therefore, the August 2000 Board decision is final.

At the time of the August 2000 decision, the record included 
service medical records, which confirms an April 1994 injury 
to the veteran's face as well as complaints of back pain in 
May 1994.  The record did not include any post-service 
medical evidence of treatment or diagnosis of any lumbar 
spine or right leg condition. 

Since August 2000, potentially relevant evidence received 
includes private treatment records from 1996 to 2006 as well 
as private medical opinions submitted by Dr. Taylor and Dr. 
Markley.  

Except as provided in Section 5108 of this title, when the 
Board disallows a claim, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the veteran was denied service connection based on a 
lack of evidence showing she had current lumbar spine or 
right leg disabilities.  For evidence to be new and material 
in this matter, it would have to tend to show that the 
veteran has current diagnoses related to service. 

The private treatment records show the veteran underwent a 
laminectomy in 1996.  The records are also indicative of 
diagnoses including radiculopathy, arthritis, stenosis, 
bulging discs and degenerative disc disease.

An opinion by Dr. Markley from August 2004 does not 
specifically link the veteran's current conditions to the 
1994 in-service injury, but suggests the diagnoses and the 
1994 incident "...are very temporally related."  Dr. Taylor, 
in a September 2006 statement, similarly suggests "by 
history [the veteran's] symptoms do date back to the index 
injury when the weapon hit her in the head knocking her to 
the ground." 

The new evidence shows varying current diagnoses and medical 
opinions at least arguably linking the veteran's current 
disabilities to an in-service injury, and therefore the Board 
finds that the evidence received subsequent to August 2000 is 
new and material and serves to reopen the claims for service 
connection for a lumbar spine and right leg disorder.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  Since the claims of service connection for lumbar 
spine and right leg disabilities are being reopened, any 
deficiencies in notice were not prejudicial to the veteran. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a lumbar spine disorder, the 
claim is reopened, and, to that extent only, the appeal is 
granted.

As new and material evidence has been received to reopen the 
claim for service connection for a right leg disorder, the 
claim is reopened, and, to that extent only, the appeal is 
granted.


REMAND

The last Supplemental Statement of the Case relating to these 
claims was issued in May 2006.  In October 2006, additional, 
non-duplicative evidence was received at the RO, to include a 
statement by a private spine surgeon, Dr. Smith.  The 
received evidence was not considered by the RO but forwarded 
to the Board in December 2006 and is extremely relevant to 
all of her claims.  Therefore, in accordance with 38 C.F.R. 
§§ 19.31, 19.37(a), the case is returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case.  (The Board notes that although the veteran 
submitted additional evidence in September 2006 with a waiver 
of local jurisdiction, this waiver did not encompass 
documents subsequently received, to include Dr. Smith's 
statement which was received in October 2006.)  

During the veteran's September 2006 Board hearing, she 
testified that she has been receiving regular treatment for 
her lumbar and cervical spine with Dr. Grey at the Central 
Texas Spine Institute.  She also submitted medical statements 
from Dr. Taylor at the same Institute.  The RO should make an 
attempt to obtain these private treatment records.

The veteran alleges that a 1994 in-service injury, where she 
was struck in the face with a weapon during a training 
exercise, is responsible for her current lumbar and cervical 
spine disabilities, to include right leg radiculopathy.  
There are also indications that she was in a non-service 
related motor vehicle accident and a fall in the shower in 
1994.  The veteran denies ever being in a motor vehicle 
accident.  In contrast, the veteran does not deny the shower 
injury, but claims she suffered no residual injuries.  

The pre- and post- service medical records are not 
dispositive as to the etiology of her current problems.  In 
sum, there is insufficient competent medical evidence to 
decide the claims.  38 C.F.R. § 3.159(c)(4).  VA's duty to 
assist the veteran includes obtaining a thorough and 
contemporaneous medical examination in order to determine the 
nature and etiology of the veteran's disability.  See Duenas 
v. Principi, 18 Vet. App. 512 (2004). 



Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify and provide 
release forms authorizing VA to request her 
treatment records from any private doctor for 
treatment for her lumbar spine, cervical spine 
or right leg conditions, to include Dr. Grey, 
Dr. Smith, Dr. Taylor at the Central Texas 
Spine Institute, LLP.  These medical records 
should then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed.  All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

2.  After the above evidence is obtained, to 
the extent available, schedule the veteran for 
an appropriate VA examination for her claimed 
lumbar spine, cervical spine and right leg 
disabilities.  The physician should provide an 
opinion as to whether it is at least as likely 
as not that any current lumbar spine, cervical 
spine or right leg condition is related to the 
veteran's in-service injury versus any post-
service injury, to include the 1994 shower 
fall or motor vehicle accident.  Pertinent 
documents in the claims folder must be 
reviewed by the examiner and the examiner 
should provide a complete rationale for any 
opinion given without resorting to 
speculation, resolving any conflicting medical 
opinions rendered, especially Dr. Taylor.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  The RO should then readjudicate the 
veteran's claims.  If the claims remains 
denied, issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


